 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 1 of 26 - Page ID # 1258




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


KAREN EDGETT, as the Personal
Representative of the Estate of Arthur
Edgett, Deceased;
                                                               8:18CV407

                     Plaintiff,


       vs.                                             MEMORANDUM & ORDER



UNION PACIFIC RAILROAD COMPANY,


                     Defendant.




      This matter is before the Court on defendant Union Pacific Railroad Company’s

(“U.P.”) motion for partial summary judgment pursuant to Fed. R. Civ. P. 56, Filing No.

45, and motion to exclude expert testimony under Daubert v. Merrell Dow Pharms., 509

U.S. 579, 589 (1993), Filing Nos. 47 and 49. This is an action under the Federal

Employers’ Liability Act (“FELA”), 45 U.S.C. § 51 et seq. The decedent, Arthur Edgett,

worked as a brakeman/conductor at U.P., and/or its predecessors-in-interest, from 1974

to 2004. His estate alleges that while he was employed at U.P., he was negligently

exposed to various toxic substances and carcinogens including diesel fuel/exhaust that

caused or contributed to his development of lung cancer, which led to his death.

      The defendant argues that the expert’s opinions are unreliable under Daubert and

Drs. Perez and Newman’s opinions and testimony may not be relied upon because they

do not meet the requirements of Fed. R. Evid. 702 and do not employ a reliable scientific

                                           1
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 2 of 26 - Page ID # 1259




methodology in reaching their opinions. The defendant also contends that the plaintiff’s

action, filed on August 24, 2018, is time-barred as a matter of law because undisputed

evidence shows that the action was filed more than three years after he was diagnosed

with lung cancer on August 21, 2015. The defendant bases their motion on the limitations

date being the date Edgett’s biopsy results were processed and received by the

diagnosing doctor. The plaintiff contends that the date that Edgett was actually given the

results of the biopsy and diagnosed with lung cancer was a roughly a week later, placing

the suit within the required three-year period.

   I.      BACKGROUND

        Dr. Hernando Perez is an industrial hygiene and occupational health expert who

opined on Edgett’s workplace exposure to diesel exhaust and its component, benzene.

Filing No. 61, Ex. 3, Report by Dr. Perez. Dr. Perez has a Ph.D. in industrial hygiene

from Purdue University and a Master of Public Health degree in environmental and

occupational health from Emory University. Id. at 2. He is certified in the comprehensive

practice of industrial hygiene by the American Board of Industrial Hygiene and in the

practice of safety by the Board of Certified Safety Professionals.     Id. He has been

employed as Lead Industrial Hygienist and Environmental Hygiene Program Manager for

United States Citizenship and Immigration Services in the United States Department of

Homeland Security since 2015. Id. In that capacity, he is responsible for coordination

and performance of industrial hygiene activities at all USCIS facilities across the United

States. Id. He was employed as a full time faculty at the Drexel University School of

Public Health from 2004 to 2014 and as Director of the Industrial Hygiene Consulting

Service at the School from 2006 to 2014. Id.



                                             2
    8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 3 of 26 - Page ID # 1260




        In this case, Dr. Perez was asked to offer opinions on Arthur Edgett’s working

conditions. Filing No. 61, Ex. 3, Perez Report at 1. Dr. Perez interviewed co-workers of

Edgett’s, reviewed Edgett’s employment history and job duties, and performed a literature

review.    Id. at 3-4.    He reviewed various journal articles, standard textbooks, and

information from OSHA, NIOSH, EPA, ATSDR, MSHA, National Cancer Institute (NCI),

National Institute of Environmental Health Sciences (NIEHS), and International Agency

for Research on Cancer (IARC). Id. at 1. He relied on data from studies in diesel

exposure.1 Id.

        Dr. Perez states that Edgett experienced chronic exposure to diesel exhaust during

his entire thirty-year career as a brakeman and conductor for Union Pacific and his

average exposure while performing duties for Union Pacific were consistent with those in

low to intermediate range of exposed occupations. Filing No. 61, Ex. 3, Perez Report at

4. Based on his evaluation and his education and experience in the field, Dr. Perez states

that U.P. failed to provide a reasonably safe place to work in failing to provide air

monitoring or otherwise determine Edgett’s level of exposure to diesel exhaust; failing to

provide Edgett with appropriate personal protective equipment; failing to implement any

administrative or engineering controls to reduce or prevent diesel exhaust exposure; and

failing to provide adequate warnings, training, and information about the hazards of diesel

exhaust. Id. at 11. Dr. Perez further opines that U.P. failed to comply with the OSHA

Hazard Communication Standard, and the OSHA General Duty Clause, OSHA Act

Section 5(a)(1). Id. Dr. Perez concluded that U.P.’s actions fell beneath a reasonable

standard of care. Id.


1
 Anjoeka Pronk, et al., Occupational Exposure to Diesel Engine Exhaust: A Literature Review, 19 Journal
of Exposure Science and Environmental Epidemiology at 443-457 (2009) (“Pronk”).

                                                  3
    8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 4 of 26 - Page ID # 1261




        Dr. Stephen Newman is an internal medicine physician that who opined on the

causation of Edgett’s cancer diagnosis.           Filing No. 51, Ex. 10, Expert Report of Dr.

Stephen Newman. Dr. Newman has a B.A. from Trinity College, a M.D. from Albert

Einstein College of Medicine, and an M.B.A. from Rutgers. Id. at 4. Dr. Newman also

holds various Board Certifications in Internal Medicine, Pulmonary Disease, Critical Care

Medicine, the American Board of Sleep Medicine, and the American Board of

Independent Medical Examiners. Id. Dr. Newman has held a position as an Assistant

Professor of Medicine at McGill University, is currently an ILO Grade B Reader for the

National Institute of Occupational Safety and Health, and serves as the Chapter

Representative of the American College of Physicians to the United States Senate and

House of Representatives. Id. In that position he is responsible for coordinating efforts

to present the case of the American College of Physicians to the United States Senate

and House of Representatives. Id.

        In this case, Dr. Newman was asked to offer opinions on the causation of Edgett’s

cancer diagnosis and whether longstanding and continuous exposure to diesel exhaust

in a work environment could have contributed to a diagnosis of lung cancer. Filing No.

58 at 9. In doing so, he relied upon Edgett’s medical records, Dr. Perez’s report, and

peer-reviewed literature to formulate his expert opinion. Id. at 7. Dr. Newman also relied

on data from studies in diesel and asbestos exposure.2 Filing No. 61, Ex. 5, Deposition

of Dr. Newman at 7.

        Dr. Newman states that Edgett experienced daily exposure to a wide variety of

substances during his entire thirty-year career as a brakeman and conductor for Union


2
  Howe, Fraser, Lindsay, et al., Cancer Mortality (1965-77) in Relation to Diesel Fume and Coal Exposure
in a Cohort of Retired Railway Workers, 70 Journal of the National Cancer Institute 1015-1019 (1983).

                                                   4
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 5 of 26 - Page ID # 1262




Pacific. Filing No. 51, Ex. 10 at 3. Based on his evaluation, education, and experience

in the field, Dr. Newman states within a reasonable degree of medical certainty Edgett

developed, suffered, and died from a cancer of the lung that was the result of unprotected

cumulative occupational exposure to a substances from diesel fumes to asbestos. Id. at

2.

           The decedent was diagnosed with stage four lung cancer in 2015 and discussed

it with his doctor. Filing No. 36, Ex. 2, at 20. By the time the lung cancer had been

diagnosed, it had metastasized in Edgett’s brain. Id. at 21. Edgett did not undergo any

chemotherapy or radiation therapy and was admitted into hospice in November of 2015.

Id. at 20. According to Edgett’s wife, Edgett was diagnosed with lung cancer a week or

so after the biopsy was performed on August 20, 2015. Id. The spread of the cancer

from his lungs to his brain was discussed with Edgett and his wife, but Mrs. Edgett does

not recall any conversations with the doctors regarding what may have caused his lung

cancer. Id. at 21. Mrs. Edgett also does not recall whether she and her husband

discussed what might have caused his lung cancer. Id. Edgett died on November 12,

2015. Filing No. 38, Ex. 1. Mrs. Edgett was not made aware that Edgett’s cancer could

have been caused by his employment at the railroad until sometime in 2016. Filing No.

36, Ex. 2, at 21.

     II.      STANDARD OF REVIEW

           A. Summary Judgment

           Summary judgment is appropriate when, viewing the facts and inferences in the

light most favorable to the nonmoving party, “the pleadings, the discover and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material



                                             5
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 6 of 26 - Page ID # 1263




fact and that the movant is entitled to judgment as a matter of law.” Fed R. Civ. P. 56(c).

The plain language of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial. Celeotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). “The movant ‘bears the initial responsibility of informing the district court

of the basis for its motion,’ and must identify ‘those portions of [the record] . . . which it

believes demonstrate the absence of a genuine issue of material fact.’” Torgerson v. City

of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (quoting Celeotex, 477 U.S

at 323). If the movant does so, “the nonmovant must respond by submitting evidentiary

materials that set out ‘specific facts showing there is a genuine issue for trial.” Id. (quoting

Celeotex, 477 U.S. at 324). If “reasonable minds could differ as to the import of the

evidence,” summary judgment should not be granted. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251 (1986).

       The evidence must be viewed in the light most favorable to the nonmoving party,

giving the nonmoving party the benefit of all reasonable inferences. Kenney v. Swift

Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003). “In ruling on a motion for summary

judgment, a court must not weigh evidence or make credibility determinations.” Id.

       B. Expert Testimony

       Federal Rule of Evidence 702 governs the admissibility of expert testimony and

requires that: “(1) the evidence must be based on scientific, technical or other specialized

knowledge that is useful to the finder of fact in deciding the ultimate issue of fact; (2) the

witness must have sufficient expertise to assist the trier of fact; and (3) the evidence must



                                               6
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 7 of 26 - Page ID # 1264




be reliable or trustworthy.” Kudabeck v. Kroger Co., 338 F.3d 856, 859 (8th Cir. 2003) .

When faced with a proffer of expert testimony, trial judges are charged with the

“gatekeeping” responsibility of ensuring that all expert evidence admitted is both relevant

and reliable. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999); Daubert, 509 U.S.

at 589; United States v. Merrell, 842 F.3d 577, 582 (8th Cir. 2016). The proponent of

expert testimony bears the burden of providing admissibility by a preponderance of the

evidence. Lauzon v. Senco Prods., 270 F.3d 681, 686 (8th Cir. 2001).

       Testimony is relevant if it is “sufficiently tied to the facts of the case that it will aid

the jury in resolving a factual dispute.” Daubert, 509 U.S. at 591. In the Eighth Circuit, a

district court should apply a three-part test when screening expert testimony under Rule

702:

       First, evidence based on scientific, technical, or other specialized
       knowledge must be useful to the finder of fact in deciding the ultimate issue
       of fact. This is the basic rule of relevancy. Second, the proposed witness
       must be qualified to assist the finder of fact. Third, the proposed evidence
       must be reliable or trustworthy in an evidentiary sense, so that, if the finder
       of fact accepts it as true, it provides the assistance the finder of fact requires.

Lauzon, 270 F.3d at 686 (internal citations and quotations omitted). Expert testimony

assists the trier of fact when it provides information beyond the common knowledge of

the trier of fact. Kudabeck, 338 F.3d at 860.

       To satisfy the reliability requirement, the party offering the expert testimony must

show by a preponderance of the evidence “that the methodology underlying [the expert’s]

conclusions is scientifically valid.” Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th Cir.

2010) (citations omitted). In making the reliability determination, the court may consider:

       (1) Whether the theory or technique can be or had been tested; (2) whether
       the theory or technique has been subjected to peer review or publication;
       (3) whether the theory or technique has a known or potential error rate and


                                                7
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 8 of 26 - Page ID # 1265




       standards controlling the technique’s operations; and (4) whether the theory
       or technique is generally accepted in the scientific community.
Russell v. Whirlpool Corp., 702 F. 3d 450, 456 (8th Cir. 2012). Additional factors to

consider include: “whether the expertise was developed for litigation or naturally flowed

from the expert’s research; whether the proposed expert rules out other alternative

explanations; and whether the proposed expert sufficiently connected the proposed

testimony with the facts of the case.” Polski v. Quiglet Corp., 538 F.3d 836, 839 (8th Cir.

2008) (quoting Sappington v. Skyjack, Inc., 512 F.3d 440, 449 (8th Cir. 2008)). “This

evidentiary inquiry is meant to be flexible and face specific, and a court should use, adapt,

or reject” these factors as the particular case demands. Russell v. Whirlpool, 702 F.3d at

456 (citation omitted).

       When making the reliability inquiry, the court should focus on “principles and

methodology, not the conclusions that they generate.” Kuhn v. Wyeth, Inc., 686 F.3d 618,

625 (8th Cir. 2012). However, “conclusions and methodology are not entirely distinct from

one another. Trained experts commonly extrapolate from existing data.” Gen. Elec. Co.

v. Joiner, 118 S. Ct. 512, 519 (1997); see also Russell v. Ill. Cent. R.R. Co., No. W2013-

02453-COA-R3-CV, 2015 WL 4039982, at *6 (Tenn. Ct. App. June 30, 2015) (finding the

expert doctor’s causation conclusions based on peer-reviewed scientific studies were not

an improper extrapolation—his trial testimony was supported by a rational explanation

that reasonable persons could accept as more correct than not correct).

       In applying the reliability requirement of Daubert, the Eighth Circuit draws a

distinction between challenges to the application of that scientific methodology. United

States v. Gipson, 383 F.3d 689, 696 (8th Cir. 2004). “When the application of a scientific

methodology is challenged as unreliable under Daubert and the methodology itself is


                                             8
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 9 of 26 - Page ID # 1266




sufficiently reliable, outright exclusion of the evidence is warranted only if the

methodology ‘was so altered by a deficient application as to skew the methodology itself.”

Id. at 697 (emphasis in original) (quoting United States v. Martinez, 3 F.3d 1191, 1198

(8th Cir. 1993)). Generally, deficiencies in application go to the weight of the evidence,

not its admissibility. See id. “As a general rule, the factual basis of an expert opinion

goes to the credibility of the testimony, not the admissibility, and it is up to the opposing

party to examine the factual basis for the opinion in cross-examination.” Bonner v. ISP

Techs., Inc., 259 F.3d 924, 929 (8th Cir. 2001) (quoting Hose v. Chicago Nw. Transp.

Co., 70 F.3d 968, 976 (8th Cir. 1995)).

       “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” Daubert, 509 U.S. at 596. “[C]ases are legion” in the

Eighth Circuit that “call for the liberal admission of expert testimony.” Johnson v. Mead

Johnson & Co., LLC, 754 F.3d 557, 562 (8th Cir. 2014). “As long as the expert’s scientific

testimony rests upon ‘good grounds, based on what is known’ it should be tested by the

adversary process with competing expert testimony and cross-examination, rather than

excluded by the court at the outset.” Id. (quoting Daubert, 509 U.S. at 590).

       District courts are “not to weigh or assess the correctness of competing expert

opinions.”   Id. The jury, not the trial court, should be the one to ‘decide among the

conflicting views of different experts.” Kumho Tire Co., 526 U.S. at 153. Medical experts

often disagree on diagnosis and causation and questions of conflicting evidence must be

left for the jury’s determination. Hose, 70 F.3d at 976.




                                             9
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 10 of 26 - Page ID # 1267




       C. The FELA

       Railroads are liable in damages for an employee’s “injury or death resulting in

whole or in part from the Railroad’s negligence.” 45 U.S.C. § 51. Appraising negligence

under FELA “turns on principles of common law . . . , subject to such qualifications [that]

Congress” introduces. Consolidated Rail Corp. v. Gottshall, 512 U.S. 532, 543-44 (1994)

(noting the qualifications are the modification or abrogation of several common-law

defenses to liability, including contributory negligence and assumption of risk). The FELA

is to be liberally construed, but it is not a workers’ compensation statute, and the basis of

liability is “negligence, not the fact that injuries occur.” Id. At 543.

       FELA imposes upon employers a continuous duty to provide a reasonably safe

place to work. Cowden v. BNSF Ry. Co., 690 F.3d 884, 889 (8th Cir. 2012). The railroad’s

duty to provide a safe workplace is a duty of reasonable care. CSX Transp., Inc. v.

McBride, 564 U.S. 685, 703 (2011).

       However, “a relaxed standard of causation applied under FELA.” Gottshall, 512

U.S. at 543; see Holloway v. Union Pac. R.R. Co., 762 F. App’x 350, 352 (8th Cir. 2019) .

The test is simply whether the railroad’s negligence played a part—no matter how small—

in bringing about the injury. McBride, 564 U.S. at 705; see also Paul v. Mo. Pac. R.R.

Co., 963 F.2d 1058, 1061 (8th Cir. 1992) (stating that “[u]nder FELA, the plaintiff carries

only a slight burden on causation.”); Fletcher v. Union Pac. R.R. Co., 621 F.2d 902, 909

(8th Cir. 1980) (“The test of causation under the FELA is whether the railroad’s negligence

played any part, however small, in the injury which is the subject of the suit.”). In FELA




                                               10
    8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 11 of 26 - Page ID # 1268




cases the negligence of the defendant need not be the sole cause or whole cause of the

plaintiff’s injuries.3 Claar v. Burlington N. R.R. Co., 29 F.3d 499, 503 (9th Cir. 1994).

         Despite the lower causation standard under FELA, a plaintiff must still demonstrate

some causal connection between a defendant’s negligence and his or her injuries.

Brooks v. Union Pac. R.R. Co., 620 F.3d 896, 899 (8th Cir. 2010). In order to avoid

summary judgment, a FELA plaintiff is required to produce admissible evidence that the

railroad’s negligence played a part in causing his alleged injury. Id. If an injury has “no

obvious origin, ‘expert testimony is necessary to establish even that small quantum of

causation required by FELA.’” Brooks, 620 F.3d at 899 (quoting Clarr, 29 F.3d at 504);

see also Mayhew v. Bell S.S. Co., 917 F.2d 961, 963 (6th Cir. 1990) (“[A]lthough a [FELA]

plaintiff need not make a showing that the employer’s negligence was the sole cause,

there must be a sufficient showing (i.e. more than a possibility) that a causal relation

existed.”).

         “The standard of causation under FELA and the standards for admission of expert

testimony under the Federal Rules of Evidence are distinct issues and do not affect one

another.” Claar, 29 F.3d at 503. Daubert’s standards for determining the admissibility of

expert testimony apply regardless of whether the plaintiff’s burden to prove causation is

reduced. Wills v. Amerada Hess Corp., 379 F.3d 32, 47 (2d Cir. 2004) (involving Jones

Act and stating that “the standards for determining the reliability and credibility of expert

testimony are not altered merely because the burden of proof is relaxed”); see also Taylor

v. Consol. Rail Corp., No. 96-3579, 114 F.3d 1189 (Table), 1997 WL 321142, at *6-7 (6th



3
  In Contrast, “[t]o establish causation in a common law negligence action, a plaintiff generally must show
that the defendant’s conduct was a ‘substantial factor in bringing about the harm.’” Tufariello v. Long Island
R. R. Co., 458 F.3d 80, 87 (2d Cir. 2006) (quoting Restatement 2d of Torts § 431(a)).

                                                     11
    8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 12 of 26 - Page ID # 1269




Cir. June 11, 1997) (noting it is well established that the admissibility of expert testimony

is controlled by Daubert, even in FELA cases); Hose, 70 F.3d at 976 (applying Daubert

in a FELA case).4

         A differential diagnosis is “an alternative method of establishing causation,” one

which may be utilized where the particular facts of the case do not lend themselves to

quantitative analysis.5 Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255, 261 (6th Cir.

2001) (rejecting defendant railroad’s argument that the only way the plaintiff could

establish causation would be with the proffer of a known “dose/response relationship” or

“threshold phenomenon[,]”); see also Russell v. Ill. Cent. R.R., No. W2013-02453-COA-

R3-CV, 2015 WL 4039982 at *4 (finding that the process of considering all relevant

potential causes of a plaintiff’s cancer and eliminating alternative causes produces a

reliable opinion). “In performing a differential diagnosis, a physician then ‘rules in’ all

scientifically plausible causes of the plaintiff’s injury. The physician then ‘rules out’ the

least plausible causes of injury until the most likely cause remains.” Glastetter v. Novartis

Pharm. Corp., 252 F.3d 986, 989 (8th Cir. 2001). A reliable differential diagnosis typically,

though not invariably, is performed after “physical examinations, the taking of medical

histories, and the review of clinical tests, including laboratory tests,” but “[a] doctor does

not have to employ all of these techniques in order for the doctor’s diagnosis to be reliable”



4
   That is not to say that the lower standard of proof has no effect on a Daubert inquiry. Daubert’s relevancy
inquiry (that is, whether the evidence assists the trier of f act) may be af f ected by the reduced statutory
burden of proof. Wills, 379 F.3d at 47; see Daubert v. Merrell Down Pharms., Inc., 43 F.3d 1311, 1321 (9th
Cir. 1995) (on remand f rom the Supreme Court) (stating that where the pertinent inquiry is whether the
proffered expert testimony “will assist the trier of f act” in determining causation, the court looks to the
governing substantive standard).
5
   Courts sometimes f ail to distinguish between differential diagnosis and differential etiology. King, 762
N.W.2d at 49. Dif ferential diagnosis ref ers to a physician’s “determination of which one of two or more
diseases or conditions a patient is suffering from, by systematically comparing and contrasting their clinical
f indings.” Id. “In contrast, etiology refers to determining the causes of a disease or disorder.” Id. at 49-50.

                                                      12
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 13 of 26 - Page ID # 1270




and “[a] differential diagnosis may be reliable with less than all the types of information

set out above.” Kannankeril v. Terminix Int’l, Inc., 128 F.3d 802, 807 (3d Cir. 1997).

       In the Eighth Circuit, differential diagnosis is a tested methodology, has been

subjected to peer review/publication, does not frequently lead to incorrect results, and is

generally accepted in the medical community). In fact, the Eighth Circuit has “termed an

opinion [based on differential diagnosis] ‘presumptively admissible,’ noting that a district

court may not exclude such expert testimony unless the diagnoses are ‘scientifically

invalid.’” Id. Also, the Eighth Circuit has “consistently ruled that experts are not required

to rule out all possible causes when performing the differential etiology analysis.” Id. at

563.

       Under general negligence principles, in a toxic tort case, “at a minimum . . . there

must be evidence from which the factfinder can conclude that the plaintiff was exposed

to levels of [the toxic agent at issue] that are known to cause the kind of harm that the

plaintiff claims to have suffered.” Mattis v. Carlon Elec. Prods., 295 F.3d 856, 860 (8th

Cir. 1996) (under Arkansas law, applying a proximate cause standard that required

evidence from which a responsible person could conclude that a defendant’s emission

had probably caused harm in order to recover). However, even under common-law

negligence standards, a plaintiff does not need to produce a “mathematically precise table

equating levels of exposure with levels of harm” to show that he was exposed to a toxic

level of a chemical, but must only present “evidence from which a reasonable person

could conclude that his exposure probably caused his injuries.” Bonner, 259 F.3d at 928

(emphasis added). “[W]hile precise information concerning the exposure necessary to

cause specific harm to humans and exact details pertaining to the plaintiff’s exposure are



                                             13
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 14 of 26 - Page ID # 1271




beneficial, [it must be recognized that] such evidence is not always available, or

necessary, . . . and need not invariably provide the basis for an expert’s opinion on

causation.”   Westberry v. Gislaved Gummi AB, 178 F.3d 257, 264 (4th Cir. 1999)

(involving strict liability, breach of warranty, and negligence action).

       In the context of the FELA, a plaintiff need not necessarily prove the levels of a

toxin to which he or she was exposed. See Hardyman, 243 F.3d at 262-66 (reversing

trial court’s ruling that plaintiff could establish causation only by showing a “dose/response

relationship” between exposure levels and risk of disease and finding that an expert need

not possess specific dosage information in order to testify about causation in a FELA

case); Harbin v. Burlington N. R.R. Co., 921 F.2d 129, 132 (7th Cir. 1990) (finding a

plaintiff need not identify the specific composition and density of soot present in his work

environment to survive a summary judgment—although “expert testimony documenting

the hazards posed by the presence of so many parts per million of soot in the air would

certainly enhance [the plaintiff’s] case, it is not essential under the regime of the [FELA].”);

Higgins v. Consol. Rail Corp., No. 1:06-CV-689 GLS/DRH, 2008 WL 5054224, at *4

(N.D.N.Y. Nov. 21, 2008) (finding an issue of fact as to causation even if expert testimony

had been excluded because due to the slight burden of proof in FELA actions, and stating

that a jury may make inferences in a FELA case that it otherwise could not); Sunnycalb

v. CSX Transp., Inc., 926 F. Supp. 2d 988, 995-96 (S.D. Ohio 2013) (finding that the

plaintiff’s inability to establish a precise level of chemical exposure did not bar recovery

under FELA—the evidence was sufficient for the jury to draw the reasonable inference

that CSX’s negligence played a part in the plaintiff’s injuries); Payne v. CSX Transp., Inc.,

467 S.W.3d 413, 457 (Tenn. 2015) (“[S]tated simply, the Plaintiff’s experts were not



                                              14
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 15 of 26 - Page ID # 1272




required to establish ‘a dose exposure above a certain amount’ before they could testify

about causation.”); and Russell v. Ill. Cent. R.R., No. W2013-024530COA-R3-CV, 2015

WL 4039982 (rejecting defendant railroad’s contention that the expert doctor’s opinions

were not reliable because the differential diagnoses on which they were based “did not

consider the dose, frequency or duration” of the plaintiff’s exposure to carcinogens at

work).

         D. Statute of Limitations

         The statute of limitations for FELA actions is three years from the day the cause of

action accrued. 45 U.S.C. § 56. Where a claimant has no reason to know of his injury

when it is sustained, his cause of action under the FELA does not accrue, and limitations

therefore do not begin to run, until the claimant becomes aware that he has been injured

and that his injury is work related. Urie v. Thompson, 337 U.S. 163, 169 (1949) (emphasis

added). When the injury is not a single traumatic one with immediate symptoms, but

rather a latent one with symptoms appearing over time, “‘the cause of actions does not

accrue until the employee is aware or should be aware of his condition.’” White v. Union

Pac. R.R. Co., 867 F.3d 997, 1001 (8th Cir. 2017) (quoting Fletcher v. Union Pac. R.R.

Co., 621 F.2d 902, 906 (8th Cir. 1980)).           In a case involving exposure to a toxin,

“‘inasmuch as the injurious consequences of the exposure are the product of a period of

time rather than a point of time . . . the afflicted employee can be held to be “injured” only

when the accumulated effects of the deleterious substance manifest themselves[.]’” Urie,

337 U.S. at 170 (quoting Associate Indem. Corp. v. Industrial Accident Comm’n, 12 P.2d

1075, 1076 (Cal. Dist. Ct. App. 1932)). Generally, a plaintiff will know he has been injured

“when his condition is diagnosed, unless it is shown that the plaintiff ‘should have known’



                                              15
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 16 of 26 - Page ID # 1273




at an earlier date that he was injured.” Young v. Clinchfield R.R. Co., 288 F.2d 499, 503

(4th Cir. 1961).

       The employee must also know, or have reason to know, the condition’s cause.

White, 867 F.3d at 1001; see also Mix v. Del. & Hudson Ry. Co., 345 F.3d 82, 90 (2d Cir.

2003); Campbell v. Grand Truck W.R.R. Co., 238 F.3d 772, 775 (6th Cir. 2001); Albert v.

Maine Cent. R. Co., 905 F.2d 541, 544 (1st Cir. 1990); Townley v. Norfolk & W. Ry. Co.,

887 F.2d 498, 500 (4th Cir. 1989); Kichline v. Consol. Rail Corp., 800 F.2d 356, 360 (3d

Cir. 1986); DuBose v. Kansas City S. Ry. Co., 729 F.2d 1026, 1030 (5th Cir. 1984) (all

holding that the statute of limitations begins to run when the employee becomes aware

not only of his disease but also of its cause). “Any plaintiff who is blamelessly ignorant of

existence or cause of his injury shall be accorded the benefits of the discovery rule.”

Stoleson v. United States, 629 F.2d 1265, 1269 (7th Cir. 1980) (involving an FTCA

applying the same discovery rule). The discovery rule is applied in federal question cases

whenever a plaintiff is not aware of and has no reasonable opportunity to discover the

critical facts with respect to his injury and its cause. Townley, 887 F.2d at 501.

       When a plaintiff discovers or, in the exercise of reasonable diligence, should

discover the “critical facts” of injury and cause, the statute then begins to run—“accrual”

of a claim need not “await awareness by the plaintiff that his injury was negligently

inflicted.” United States v. Kubrick, 444 U.S. 111, 123 (1979); see also White, 867 F.3d

at 1002-03 (stating that once a condition manifests itself, the question becomes whether

the plaintiff knew or, through the exercise of reasonable diligence, should have known of

the cause of his injury). A claim accrues when one reasonably should know that his

symptoms are fairly attributable to a workplace injury. White, 867 F.3d at 1003. This rule



                                             16
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 17 of 26 - Page ID # 1274




imposes on injured plaintiffs an affirmative duty to investigate the potential cause of a

known injury. Tolston v. Nat’l R.R. Passenger Corp., 102 F.3d 863, 865 (7th Cir. 1996).

       Both knowledge of the injury and of its governing cause require an objective inquiry

into when a claimant knew or should have known, in the exercise of reasonable diligence,

the “‘essential facts of injury and cause.’” White, 867 F.3d at 1001 (quoting Fries v. Chi.

& Nw. Transp. Co., 909 F.2d 1092, 1095 (7th Cir. 1990)). All that is required is that the

plaintiff know or have reason to know of a potential cause—actual knowledge of causation

is not necessary to a finding that a cause of action has accrued. Fries, 909 F.2d at 1096.

A plaintiff in possession of the critical facts that he has been hurt and who has inflicted

the injury “can protect himself by seeking advice in the medical and legal community.”

Kubrick, 444 U.S. at 123.

       “When a plaintiff may be charged with awareness that his injury is connected to

some cause should depend on factors including how many possible causes exist and

whether medical advice suggests an erroneous causal connection or otherwise lays to

rest a plaintiff’s suspicion regarding what caused his injury.” Dubose, 729 F.2d at 1031

(discussing constructive knowledge).     A two-part analysis governs whether a plaintiff

reasonably should have known of his or her claim. O’Connor v. Boeing N. Am., Inc., 311

F.3d 1139, 1151-52 (9th Cir. 2002). The goal of the analysis is to evaluate when a

reasonable person would have connected his or her symptoms to their alleged cause. Id.

at 1152. The first consideration is whether a reasonable person in the plaintiffs’ situation

would have expected to inquire about the cause of his or her injury in the first place. Id.

at 1150 (referring to inquiry notice and “whether a reasonable person would have inquired

about the cause of his injury in light of public knowledge and publicity). “Particularly when



                                             17
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 18 of 26 - Page ID # 1275




a plaintiff has cancer, the answer to [the question whether a plaintiff could reasonably

have been expected to make an inquiry] may depend on whether there are a number of

potential causes.” Id. Because “‘there are many suspected causes of cancer, including

those that are natural or non-negligent and would not give rise to a legal cause of action,’”

a plaintiff, “‘on learning that he has cancer, lacks the usual incentive to investigate the

possibility that the known injury may give rise to a legal claim.’” Id. (quoting Maughan v.

SW Servicing, Inc., 758 F.2d 1381, 1385 (10th Cir. 1985); cf. Fries, 909 F.2d at 1096

(rejecting “the idea that when a plaintiff suspects several causes, the cause of action does

not accrue until the governing, or even most probable, cause is known”).

       If the facts indicate a plaintiff is on inquiry notice, the second consideration is

“whether [an inquiry] would have disclosed the nature and cause of plaintiff’s injury so as

to put him on notice of his claim.” Id.; see also Maughan v. SW Servicing, Inc., 758 F.2d

1381, 1389 (10th Cir. 1985) (finding a genuine issue of material fact on the question of

when the plaintiffs knew or should have known of the facts constituting their cause of

action and stating that a cumulation of public information linking radiation and leukemia

insufficient as a matter of law to put a reasonably diligent plaintiff on notice to investigate,

where the plaintiffs had asked their doctors what had caused the leukemia and were told

that the cause was unknown). This second step “focuses on whether, if the Plaintiffs had

inquired about the cause of their illnesses, the result of that inquiry would have provided

Plaintiffs with knowledge of the connections between the injury and its cause.” O’Connor,

311 F.3d at 1155-56.

       Subjective suspicion that an illness was work-related is not necessarily enough to

trigger accrual of a limitations period. Stoleson, 629 F.2d at 1267. Fixing the time of



                                              18
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 19 of 26 - Page ID # 1276




accrual at a time of a plaintiff’s suspicion when medical science did not at that time

recognize the causal connection, “would provide [plaintiff] with nothing more than a

delusive remedy.” Id.; see also Bayless v. United States, 767 F3d 958, 967-68 (10th Cir.

2014) (finding that, despite her suspicions over sixteen years a claimant suffering from a

mysterious debilitating illness did not know, or have reason to know, that her illness was

caused by exposure to nerve gas until she received results of a test that caused her

doctor to diagnose her with toxic encephalopathy from exposure to toxins in the

workplace); see also Rosales v. United States, 824 F.2d 799, 805 (9th Cir. 1987)

(“Ordinarily, a plaintiff cannot be expected to discover the general medical cause of his

injury even before the doctors themselves are able to do so.”); Nicolazzo v. United States,

786 F.2d 454, 456 (1st Cir. 1986) (“It was only when [the plaintiff] received a correct

diagnosis . . . that the factual predicate of his injury . . . became known to him.”); Osborn

v. United States, 918 F.2d 724, 733 (8th Cir. 1990) (rejecting the government’s argument

that the plaintiff’s mother should have known the cause of plaintiff’s seizure “when the

doctors, including specialists . . . had not yet reached a conclusion”); Harrison v. United

States, 708 F.2d 1023, 1028 (5th Cir. 1983) (statute tolled because “[i]t would be

unreasonable to hold [a plaintiff] to a higher degree of medical competence and

understanding than the many medical experts she consulted.”). Thus, there is a legal

distinction between one’s own suspicion that something is a cause and the requisite

objective knowledge that begins the accrual clock. See Bayless, 767 F.3d at 967. While

in some circumstances a lay person’s suspicion might be sufficient to trigger the statute,

it cannot do so when a plaintiff confronts “demonstrable evidence debunking her own

suspicions.” Id. at 969-70. Nonetheless, “compelling” or “certain” proof of a cause is not



                                             19
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 20 of 26 - Page ID # 1277




a requirement before accrual may begin, nor does a plaintiff in every case need medical

or scientific confirmation of a cause before the statute of limitation begins. Id.; see, e.g.,

Kronisch v. United States, 150 F.3d 112, 123 (2d Cir. 1998); Nemmers v. United States,

795 F.2d 628, 631 (7th Cir. 1986). Whether there exists a “medically recognized and

documented causal link between the employee’s symptoms and his working conditions,”

is one factor to consider. Stoleson, 629 F.2d at 1267.

          Application of the discovery rule involves determining what the plaintiff knew or

should have known, which is a factual question that is appropriate for the trier of fact.

Granfield v. CSX Transp., Inc., 597 F.3d 474, 482 (1st Cir. 2010); see also Genereux v.

Am. Beryllia Corp., 577 F.3d 360, 360 (1st Cir. 2009) (stating that determining when a

plaintiff had notice of the likely cause of an injury is an example of such a factual

determination); Green v. CSX Transp., Inc., 414 F.3d 758, 764 (7th Cir. 2005) (finding a

fact question on whether the plaintiff’s intermittent pain in her shoulder would have been

sufficient to put a reasonable person on notice that she had suffered a cognizable work -

related injury); Smith v. States Marine Int’l, Inc., 864 F.2d 410, 412 (5th Cir. 1989) (finding

an issue of fact on whether the plaintiff should have appreciated that his hearing loss was

attributable to long-term exposure to loud noises).

   III.      DISCUSSION

          The Court first finds the defendant’s motion to exclude the testimony of Dr. Perez

and Dr. Newman should be denied. Both experts are clearly qualified to render their

opinions and their opinions are relevant and reliable enough to pass muster under Rule

702 and Daubert.




                                              20
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 21 of 26 - Page ID # 1278




      The Court rejects the defendant’s contention that Dr. Perez and Dr. Newman did

not employ a reasonable scientific methodology to reach their opinions. To the contrary,

Dr. Newman testified that he read and relied on Dr. Perez’s report, which contained

information on exposure gleaned from an extensive interview with Edgett’s co-workers,

as well as discussion of studies of exposure involving railroad workers and similar

occupations. Dr. Newman based his testimony on materials furnished by the plaintiff’s

attorney, on the report of Dr. Perez, a review of the literature, and his extensive

knowledge, experience, and expertise. Based on that evidence, he testified that Edgett’s

exposure to benzene in diesel exhaust was above that which would be considered a

background exposure.     He properly extrapolated his opinion that exposure to diesel

exhaust contributed to Edgett’s lung cancer.

      A differential diagnosis is a tested methodology that has been subjected to peer

review/publication, has been shown not to frequently lead to incorrect results, and is

accepted in the medical community.          Dr. Newman’s testimony establishes, to a

reasonable degree of medical certainty, the requisite causal connection between the toxin

at issue and the injury—that U.P.’s negligence in exposing Edgett to diesel exhaust over

thirty-years of employment—played a part in Edgett’s development of cancer.

      Dr. Newman’s lack of quantitative data is not fatal to the admissibility of his opinion,

the lack of such data is typical in epidemiological cases. Dr. Newman’s reliance on

qualitative date—including self-reported exposure over thirty years—is appropriate under

these circumstances. Any alleged shortcomings in his evaluation are properly the subject

of cross-examination and do not call for exclusion of the testimony.




                                             21
    8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 22 of 26 - Page ID # 1279




         His opinion that the exposure was a cause, not the cause, of the cancer, might be

less helpful to the jury, therefore less relevant, if the standard of causation were proximate

cause. If Dr. Newman were required to establish that Edgett’s exposure to benzene was

the proximate, or the most probable, cause of Edgett’s cancer, his differential etiology

analysis might not meet Daubert’s standards for relevance and reliability. But, under

FELA, he is not required to do that.6

         The Court finds Dr. Newman’s opinion on causation has a factual basis and is

supported by accepted scientific theories. The record shows Dr. Newman accepted Dr.

Perez’s methodology. He based his opinion on Edgett’s diagnosis in medical records,

and Edgett’s account of exposure. He also relied on his general experience and readings,

general medical knowledge, standard textbooks, and standard references.

         The defendant relies in part on the declaration of its expert to discredit Dr.

Newman’s opinion. If the Court were to accept Dr. Boffetta over that of Dr. Newman’s it

would be invading the province of the jury.

         The Court similarly finds that Dr. Perez’s testimony is admissible under Daubert.

The defendant’s criticisms go to the weight, rather than the admissibility of his testimony.

Dr. Perez interviewed Edgett’s co-workers, reviewed Edgett’s employment history and job

duties, and performed a literature review. He relied on peer-reviewed studies, including

Pronk, in forming his opinion. Dr. Perez’s review of the literature indicated that Edgett’s

exposure was elevated and put him at increased risk. Although Dr. Perez could not

determine a specific level of exposure, he stated that based on Edgett’s reported



6
  Because of the lower standard of proof of causation under the FELA, the def endant’s f ocus on dose-
response as integral to the expert’s analyses is misplaced. The cases cited by U.P. f or that proposition
involve proximate cause as the standard of proof of causation.

                                                  22
    8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 23 of 26 - Page ID # 1280




exposure, his job duties, and the literature, Edgett had a low to intermediate level of

exposure to benzene.          His methodology was reasonable in light of his familiarity with

industrial hygiene standards. Dr. Perez has the qualifications and expertise to express

an opinion on the railroad’s negligence.

         Dr. Perez’s lack of familiarity or failure to consider U.P. air-quality studies is not a

reason to exclude his testimony, but rather an issue to be explored on cross-examination.

Also, there is no dispute that Edgett’s individual level of exposure was not objectively

measured. Similarly, Dr. Perez’s failure to consider evidence of the chemical composition

of the diesel fuel used by U.P. is of no consequence because that information would offer

only a snapshot of chemical composition of diesel fuel at the moment, and not over the

court of Edgett’s thirty-year history of employment.

         Moreover, the Court finds the defendant’s reliance on the exclusion of expert

testimony in other FELA cases in this district is misplaced. First, this Court is not bound

by those decisions. Further, those cases are inapposite. The cases involved different

experts, different diseases, different jobs, and consideration of different factors in the

differential etiology analysis.7 Also, all of the cases have been appealed.


7
  See, e.g., Byrd v. Union Pac. R.R. Co., No. 8:18CV36, 2020 WL 1848496, at *6 (D. Neb. Apr. 13, 2020)
(excluding the testimony of Dr. Robert Gale on causation and Dr. Joseph R. Landolph, Jr., on liability for
f ailure to link the plaintiff’s exposure as a f ireman/engineer to benzene, benzo(a)pyrene, PAHs, nitrated
PAHs, and 2, 3, 7, 8-TCDD (dioxin), asbestos, crystalline silica, silica dust, coal dust and formaldehyde in
diesel exhaust to the plaintiff’s lung cancer and COPD without knowing exposure levels and failing to rule
out the plaintiff’s two-pack-a-day, forty-year, smoking history as the sole cause of the lung cancer), appeal
docketed, No. 20-1959 (8th Cir. May 12, 2020); McLaughlin v. BNSF Ry. Co., No. 4:18-CV-3047, 2020 WL
641729, at *6 (D. Neb. Feb. 11, 2020) (excluding the causation testimony of Mark Wilkenfeld, M.D., because
the expert f ailed to adequately rule in diesel exhaust as a cause, however small, of the carman plaintiff’s
lung cancer and f ailed to adequately rule out thirty-year, pack-and-a-half-a-day cigarette smoking as the
sole cause of the lung cancer), appeal docketed, No. 20-1494 (8th Cir. Mar, 10, 2020) appeal dismissed
(June 19, 2020); West v. Union Pac. R.R. Co., No. 8:17CV36, 2020 WL 531994 at *5 (D. Neb. Feb. 3, 2020)
(excluding the causation testimony of Dr. Ernest Chiodo that the plaintiff, a locomotive engineer who had
renal cancer, was exposed to a high-level of diesel exhaust as speculation based only on the job the plaintiff
held, without reliance on the testimony of an industrial hygiene expert or other f acts or data), appeal
docketed, No. 20-1422 (8th Cir. Mar. 4, 2020); and Harder v. Union Pac. R.R. Co., No. 8:18CV58, 2020

                                                     23
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 24 of 26 - Page ID # 1281




        In conclusion, the Court’s review of the record shows that the scientific testimony

at issue rests on “appropriate validation—i.e., “good grounds’, based on what is known,”

Daubert, 509 U.S. 590, and “should be tested by the adversary process with competing

expert testimony and cross-examination, rather than excluded by the court at the outset.”

Johnson, 754 F.3d at 562. The experts’ opinion are not so “fundamentally unsupported

that [the testimony] can offer no assistance to the jury.” Bonner, 259 F.3d at 929-30.

        The methodology employed by the plaintiff’s experts is scientifically valid, can

properly be applied to the facts of this case, and is reliable enough to assist the trier of

fact. See Daubert, 509 U.S. at 593-594. This is not the sort of junk science that Daubert

addresses.     Even if there are grounds for some alternative conclusion or flaws in the

experts’ methods, the expert testimony at issue is within “the range where experts might

reasonably differ,” and the jury, not the trial court, should be the one to “decide among

the conflicting views of different experts.” Kumho Tire, 526 U.S. at 153.

        With the admission of the expert testimony, there is an issue of fact for the jury on

the exposure and whether the exposure to certain substances and carcinogens

contributed to the decedent’s lung cancer. U.P. has not shown as a matter of law that the

plaintiff cannot prevail in establishing that U.P.’s negligence “played a part” in Edgett’s

injury. Accordingly, the Court finds the defendant’s motions in limine to exclude Dr. Perez

and Dr. Newman are denied.




WL 469880, at *1 (D. Neb. Jan. 29, 2020) (excluding expert testimony of Dr. Ernest Chiodo that the railroad
machinist’s f ollicular lymphoma (a type of Non-Hodgkin’s Lymphoma) was caused by exposure to diesel
exhaust, solvents, wielding fumes, and benzenexic substances while working on locomotives because the
expert was unaware of the plaintiff’s length of exposure, concentration of exposure, and the atmosphere of
exposure), appeal docketed, No. 20-1417 (8th Cir. Mar. 2, 2020).

                                                   24
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 25 of 26 - Page ID # 1282




      The Court also finds that the defendant has not shown that it is entitled to a

summary judgment of partial dismissal based on the statute of limitations. The evidence

presently before the Court does not show conclusively that the plaintiff was aware of the

crucial fact that his work on the railroad could have caused his lung cancer during the

time between his diagnosis in August of 2015 and the limitations date in 2018, so as to

be barred by the statute of limitations. Karen Edgett’s deposition testimony is equivocal

and/or contradictory at best and establishes only that Mr. Edgett knew some aspects of

his work over thirty years may have been bad for his health. That is different than having

knowledge of the fact that exposures at work caused his cancer. The defendant has not

shown that Edgett was ever informed by a doctor, or by anyone, that there was a

connection between his work on the railroad and his development of lung cancer.

      The evidence shows that the decedent and his wife were not aware that Mr.

Edgett’s lung cancer possibly had been caused by his employment at the railroad when

Mr. Edgett was alive. There is no evidence that Mr. or Mrs. Edgett would have reasonably

known that the cancer diagnosis was connected to Edgett’s exposures at work. The

defendant has not shown that there was publicly available information, notoriety, news

reports, publicity, or knowledge from other sources that linked lung cancer to the sort of

environmental exposures Edgett had, so as to prompt further inquiry. Also, there is no

evidence that a more diligent search would have resulted in different outcome.

      Nothing in the record indicates that a reasonably diligent person would have done

more to discern the cause, or that a more searching inquiry would have provided Edgett

with knowledge of the connection between the cancer and his exposures. There is no

evidence that a timely investigation would have revealed the relationship between



                                           25
 8:18-cv-00407-JFB-CRZ Doc # 69 Filed: 04/01/21 Page 26 of 26 - Page ID # 1283




Edgett’s exposures at the Railroad and lung cancer. The doctors’ responses arguably

laid to rest any suspicion the plaintiff might have as to the cause of his injury. The record

shows Edgett could not have presumed to know more than the doctors did about the

cause of the cancer.

       There is no evidence that Edgett acquired any additional information in following

years that would trigger a duty to investigate more thoroughly. On this evidence, the

Court cannot make a finding as a matter of law that Edgett should have known the cause

of the cancer was work-related or that he was not reasonably diligent in investigating the

cause. There is a genuine issue of material fact on the plaintiff’s reasonable diligence

that a jury must resolve. Accordingly, the Court finds the defendant’s motion for summary

judgment should also be denied.

       IT IS ORDERDED:

       1. The defendant’s motions in limine (Filing Nos. 47 and 49) are denied.

       2. The defendant’s motion for summary judgment (Filing No. 45) is denied.

       Dated this 1st day of April, 2021.


                                                  BY THE COURT:


                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             26
